The opinion of the Court was drawn up by
Rice, J.
The case finds that the plaintiff was not an inhabitant of Industry on the first day of April, 1858, and therefore was not liable to be assessed as such for that year. It also finds that the tax was paid under duress, and the money has gone into the treasury of the defendants. Under such circumstances, upon common principles, the corporation having received the money of the plaintiff, to which they have no right, and placed it in their treasury, are liable to refund it in • this action. Sumner v. First Parish in Dorchester, 4 Pick., 461; Thorndike v. Boston, 1 Met., 242; Briggs v. Lewiston, 29 Maine, 472. We find no authority for requiring a special demand before commencing the action. Exceptions overruled, and

Judgment on the verdict.

Appleton, G-oodenow, Davis and Walton, JJ., concurred.